Hon. Cecil H. Tate
County 4t tornsy
Baylor County
Muleshoe, Texas

Dear Sir:                            Opinion Number O-240
                                     Re: I&ether an estate of a deceased
                                       . father is liable to county and
                                         State for expenses incurred by
                                         son in 8x1asylum of the State?

             Your request for an opinion on the above stated question has
been received by this office.

             House Bill No. 326, oh. 52 of the General and Special Laws
passed by the 45th Legislature at its regular session, the same being
Article 3196a, reads as follows:

"Section 1. patients admitted to the State hospitals and State psycho-
pathic hospitals shall be of two classes, to wits

Indigent patients:
Non-indigent Ipatients;

Indigent patients are those who possess no property of any kind nor have
anyone legally responsible for their support, and %hho are unable to re-
imhrse the State. This class shall bs supported at the expense of the
state.

Non-indigent patients are those who possess some property out of which
 the State may be reimbursed, or who have scmecne legally liable for their
'support. This class shall ~IXIkept and maintained at the expense of the
 State, as in the first instance, but in such cases the State shall have
 the right to be reimbursed for the support, maintenance, and treatment of
 such patients.

"Section 2. Wnere the patient has no sufficient estate of his own, he
shall be maintained at the expenser
             Of the husband or wife of such person, if able to do so;
             Of the father or mother of such person, if ableto dc sc.

"Section 3. The State Board of Control is authorized to denmnd and ccn-
duct investigations in the County Court to dote_cm!nawhether or not a pa-
tient is possessed of or entitled to property and/ or whether or not
some other person is legally liable for his support, maintenance, and
    Hon. Cecil H. Tete, Page 2 (o-240)



treatment and to pay therefor, and to have citation issued and witnes-
ses summoned to be heard on said investigation.

'Section 4. The State Board of Control, directly or through an author-
ized acent or agefits,may make contracts fixing the price for the sup-
port, maintenance, and treatment of patients in any State hospital or
psychopathic hospital at a sum not to exceed the omst of 881118
                                                              or for
such part thereof 88 such respective patient, his relatives or guardian
of his estate may be able to and agrees to pay, and binding the persons
making such contracts to payment thereunder.

"Section 5. Upon the written request of the State Board of Control the
County or District Attorney, or in case of the refusal or inability of
both to act, the Attorney General, shall represent the State in filing
a claim in F'rcbateCourt or a petition in a court of competent jurisdio-
tion, wherein the guardian of suah patient and/or other person legally
liable for his support, may be cited to appear then and there tc show
cause why the Statr should not have judgment against him or them for
the amount due it for the support, maintanance, and treatment of such
patient; and, upon sufficient showing, judgment may be entered against
such guardian or other persons for the amount found to be due the St&e,
which judgment may be enforced as in other oa886. A verified acccunt,
sworn to by the superintendent of the respective :lcspitalsor psyohopath-
ic hospitals wherein such patient is being treated, or has been treated,
as to the amount due shall be sufficient evidence to authorize the court
to render judpent therein. The County or District Attorney representing
the State shall be entitled to a capmission of ten (10) per cent of the
amount collected. All moneys 80 collected, less such commission, shall
be, by the said attorney, paid to the State Board of Control, which shall
receive and receipt for the same and shall use the same for the mainte-
nance and improvement of said institution or institutions in which said
patient shall have been confined.

"Section 6. That Section 4, Chapter 174, Acts, Regular Session of the
Thirty-ninth Legislature, being Articles 3189, Revised Civil Statutes of
Texas of 1925, and all laws and parts of laws in conflict with this Act,
be and they are hereby expressly repealed. There is, however, specific-
ally reserved and presemed to the State any and all rights and oausw
of Potion that accrued or arose under and by vitrue of said Section 4,
Chapter 174, Acts, Regular Session, -Thirty-ninth Legislature, being
Article 3189, Revised Civil Statutes of Texas of1925, or any other laws
repealed by this Act.

"Section 7. If any section, sentence, clause, or part of this Act shall,
for any reason, be held to b, invalid, such decision or holding shall not
affect the remaining portions of this Act, and it is hereby declared to
be the intention of the Legislature to have passed each sentence, section,
clause, or part thereof irrespective of the fact that any other sentenoe,
section, clause, or part thereof may be declared invalid.
Hon. Cecil H. Tate, Page 3 (o-240)



"Section 8, The fact that the present statutes on this subject are
wholly inadequate, uncertain, vague, and indefinite and that cur higher
courts have laidthat their interpretation as to their intention is
problematic, and the further fact that thousands of dollars are new
being withheld from the State, by patients and those liable for their
support, that should be paid tc the State, create an emergency and an
imperative public necessity, requiring that the Constitutional Rule
that bills be read on thaee several days be suspended, and the same is
hereby suspended, and this Bet shall take effect and be in forae from
and after its passage, and it is so enactedan'

             In view of the foregoing statute, you are respectfully advised
that it is the opinion of this Department that the above quoted article pro-
vides that the board of control may contract with relatives or the estates
of the demented patients, fixing the price for the support of the patients
at a sum not tc exceed the actual cost of such patient, or for such part
thereof as such relative or e&ate may be able and agree to pay and that
the board is authorized to demand an investigation to determine whether
or not a patient is possessed or entitled to property and whether or not
some other person is liable for his support and to pay therefor and pro-
viding amcde of procedure in the County Court to determine whethe'ror not
a patient is possessed of and entitled to property and whether or not some
other person is legally liable for his support, maintenance and treatment
and to pay therefor. By the aforementioned statute, the State has the
right of contract for reimbursement or judicial ascertaimaent through the
County Court at the instance of the board of control. There is nothing
in your letter or the brief suhaitted therewith showing that the State
did contract for the liability of such demented person or establish that
liability through the process prescribed in Article 3199a, and if the
State did not assert or pursue these remedies in this case, it fclluws
that the estate of the deceased father of the insane person is not liable
to the County and State for expenses incurred in the asylum.

             Trusting that the foregoing answers your inquiry, ws remain

                                             Very truly yours


APPROVED:                                ATI'ORNEYGERSRALOF TEEAS
Is/ Gerald C. Rann
All'OREEYGERERAL OFTJXAS                 By'/s/'Ardell W&&&s

                                                Ardell   Williams
                                                         Assistant

AWrAWtegm